        Case 19-20197            Doc 5       Filed 01/09/19 Entered 01/09/19 09:03:00                            Desc Notice of
                                             Fees Due Deficient F Page 1 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF TENNESSEE

                                                                  Case No.: 19−20197
In re
                                                                  Chapter: 13
Glen B. Nick
                                                                  Adversary Proceeding No.
Debtor(s).

                  NOTICE OF REQUIRED FILING FEE AND/OR DEFICIENT FILING
    PLEASE TAKE NOTICE that a required filing fee has not been paid in full and/or a deficient document has been submitted
    for filing in this case. FAILURE TO PAY THE REQUIRED FILING FEE OR FAILURE TO CORRECT THE
    DEFICIENCY MAY RESULT IN THE DISMISSAL OF THIS BANKRUPTCY CASE.
    You are reminded that all documents submitted in this case must comply with the current version of this Court's Guidelines
    for Electronic Filing, which is available for viewing at www.tnwb.uscourts.gov. Only non−attorneys or persons who are not
    represented by an attorney may file paper documents (without express leave of the court).
    Filing fees may be paid by credit card (online via ECF), cashiers check, money order, or business check made payable to the United
    States Bankruptcy Court Clerk. Cash payments in the form of the exact amount may be made, at the Memphis Office. Cash
    payments are NOT accepted at the Jackson Office. Personal checks will NOT be accepted.

                                      DEFICIENCIES REGARDING THE PETITION
    Pursuant to 11 U.S.C. § 521(a)(1) and local orders of the Court, debtors must file a creditor matrix with their petition or within
    seven (7) business days thereafter. In addition, for example, pursuant to § 521(a) (1) in a voluntary case the debtor must also file a
    schedule of assets and liabilities, a schedule of current income and current expenditures, and pro se debtors must file the certificate
    that the debtor has received and read the § 342(b) Notice. Pursuant to Fed. R. Bankr. P. 1007(b)(7), the debtor additionally must
    file a statement regarding completion of a course in personal financial management prepared as prescribed by Official Form No.
    423.

    FAILURE TO COMPLY WITH THESE REQUIREMENTS MAY RESULT IN THE DISMISSAL OF YOUR
    BANKRUPTCY CASE WITHOUT FURTHER NOTICE.

    In computing the period of seven (7) business days for submission of the matrix, or fourteen (14) days for other missing documents
    the day of the act or event shall not be included. The last day of the period so computed shall be included unless it is on a Saturday
    or Sunday, or a legal holiday, or a day on which weather or conditions have made the office of the clerks office inaccessible, in
    which event the period runs until the end of the next day which is not one of the aforementioned days.

    The following documents were not submitted with the petition filed in this case:
         Matrix Due: 1/16/19

         106Sum− Summary − A Summary of Assets and Liabilities and Certain Statistical Information (Individuals)

         106 A/B: Schedule A/B − Property − Real and Personal Property (Individuals)

         106C: Schedule C − Property Claimed as Exempt (Individuals)

         106D: Schedule D − Creditors Who Hold Claims Secured by Property (Against Individuals)

         106E/F: Schedule E/F − Creditors Who Have Unsecured Claims (Against Individuals − priority or non−priority)

         106G: Schedule G − Executory Contracts and Unexpired Leases (Individuals)

         106H: Schedule H − Co−Debtors (Individuals)

         106I: Schedule I − Income (Individuals)

         106J: Schedule J − Expenses (Individuals)

         106Dec−Declaration − Declaration About Debtor's Schedules (Individuals)

         107 − Statement of Financial Affairs for Individuals filing for Bankruptcy

         122C−1 Chapter 13 Statement of Current Monthly Income and Calculation of Commitment Period

         Chapter 13 Plan (Individuals)
  Case 19-20197            Doc 5       Filed 01/09/19 Entered 01/09/19 09:03:00          Desc Notice of
                                       Fees Due Deficient F Page 2 of 2
     2030 Attorney Fee Disclosure Statement

                                                       Kathleen A Ford CLERK, U.S. BANKRUPTCY COURT
                                                       By: April Avent
                                                       Dated: January 9, 2019
                                                       200 Jefferson Avenue, Suite 413
                                                       Memphis, TN 38103
[ntcdeffil]Petition Deficiency Notice/05
